Citation Nr: 1200108	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  07-39 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder, including as secondary to service-connected bilateral knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from February to May 1978.  He also had active duty (AD) from October 2001 to October 2002.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Because the claim requires further development before being decided on appeal, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

While the Board sincerely regrets the delay in the resolution of this appeal, the additional development of this claim is necessary to ensure the Veteran receives every possible consideration.

As already indicated, the Veteran was on AD from October 2001 to October 2002.  And while his service treatment records (STRs) concerning this period of service do not specifically reference any complaints of low back pain or findings suggestive of a low back disorder, he first reported experiencing low back pain in October 2002, so the same month this period of service ended.  Moreover, 
his post-service treatment records show he since has received a diagnosis of lumbar degenerative disc disease.


The Veteran's representative argues that the Veteran's military occupational specialty (MOS) for this particular period of service was infantryman and, therefore, that he likely engaged in the types of activities that could result in this type of disability, including carrying large loads on his back in rucksacks, etc., and being transported in tactical vehicles.  Furthermore, while the Veteran's contentions regarding the etiology of his low back disorder were recounted during a 2007 VA general medical examination, no corresponding examination of his low back was performed and no opinion obtained regarding whether any current low back disorder such as the degenerative disc disease mentioned is the result of the type of activity claimed in service.  The Board therefore needs medical comment on this determinative issue of causation before deciding this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).  Indeed, in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the Federal Circuit Court explained that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability (like pain, etc.), but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See also 38 C.F.R. § 3.159(c)(4).

With regard to the Veteran's specific theories of entitlement, he has asserted that his low back disorder is either the result of a low back injury during his service in 1984 or, alternatively, was caused or is being aggravated by his bilateral knee disability.  So his claim is premised on both direct and secondary service connection.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310(a) and (b).  See also Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (indicating all potential theories of entitlement must be considered).


With regards to his theory that his low back disorder is related to his service-connected knee disabilities, his post-service VA treatment records do not suggest such an etiology.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999) (all indicating that competent medical nexus evidence generally is needed to associate a claimed disorder with a service-connected disability).  Nevertheless, as he seemingly suggests that his low back disorder is from an altered gait and stance resulting from his service-connected knee disabilities, there needs to be medical comment on this posited possibility.

Alternatively, the Veteran contends that his low back disorder is related to an injury sustained in May 1984 when he fainted from heat exhaustion during a one-month period of ACDUTRA in Panama.  He says that he received related treatment at a field hospital in Fort Clayton, Panama.  While no such period of ACDUTRA is documented in his reservist records, the Board sees that his STRs do confirm his treatment in May 1984 for heat exhaustion sustained when climbing a hill, although no back-related complaints were noted or voiced at that time.  Moreover, in a January 2006 statement, a fellow serviceman attested to recalling the Veteran injuring his low back when collapsing from heat exhaustion during a training exercise in Panama, during which he and the Veteran were climbing a mountain in full combat gear.  This service member further indicated the Veteran was transported by air lift to a field hospital for treatment.  This service member then goes on to explain that he later encountered the Veteran at this hospital ,when he was also being treated for heat exhaustion several hours after the Veteran's injury, at which time the Veteran reported experiencing back pain.  So the VA examiner needs to also consider this other incident as the possible source of the Veteran's current low back disorder.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).


It also remains unclear whether all of the records concerning the Veteran's treatment of that May 1984 injury are in the file.  Both he and his fellow service member have reported receiving treatment for heat exhaustion that month at a field hospital at Fort Clayton (a military base in Panama), and the testimony the Veteran also gave under oath during his hearing at the RO suggests he received inpatient treatment at this facility, so was perhaps hospitalized.  As only a May 1984 outpatient treatment is of record, efforts should be made to obtain any existing inpatient records.  38 C.F.R. § 3.159(c).

The character of the Veteran's service in Panama in May 1984, at the time of that purported injury, also needs to be clarified.  The record does not currently reflect a delineation of his dates of ACDUTRA and inactive duty training (INACDUTRA) during his lengthy reservist career.  The record contains a reserve/guard point summary; however, this summary does not distinguish when exactly he was on ACDUTRA versus INACDUTRA.  Moreover, his DD Form 214 from his 2001-2002 period of AD notes that a DD Form 215, as an amendment, would be issued summarizing his periods of prior active and inactive duty service.  However, no such DD Form 215 is of record.  So it should be obtained, as well as documentation of all active duty or inactive duty for training points, to specifically include the precise dates on which any active duty or inactive duty for training was performed.

All recent VA treatment records, not currently on file, also need to be obtained and considered.  38 C.F.R. § 3.159(c)(2) (2011).  The Board also sees that, since the issuance of the most recent supplemental statement of the case (SSOC) in October 2010, three volumes of medical records have been added to the claims file.  The RO/AMC therefore needs to consider these additional records, as well as any others obtained on remand, when readjudicating the Veteran's claim.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's VA treatment records from December 2010 to the present.  Document all efforts to obtain these records.  If, after sufficient attempts, it is determined no additional records exist or that further attempts to obtain them would be futile, then also make an express declaration of this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

2.  Try and obtain any records of inpatient treatment the Veteran may have received in May 1984 at a field hospital at Fort Clayton, Panama, following and as a result of his purported low back injury when he purportedly fell from heat exhaustion while doing to climbing or other physical activity of this sort.  Document all efforts to obtain these records.  If, after sufficient attempts, it is determined no additional records exist or that further attempts to obtain them would be futile, then also make an express declaration of this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

3.  Contact the appropriate entity to request the amended DD Form 215 supposedly reflecting a compilation of the Veteran's periods of prior inactive and active duty, as referenced in the DD Form 214 from his 2001-2002 period of active service.


4.  Contact the appropriate authority to obtain National Guard records for documentation of any active duty or inactive duty for training points, to specifically include the precise dates on which any active duty or inactive duty for training was performed.  A simple compilation of reserve points earned will not be responsive to the Board's request; the actual dates of service are required.  

5.  The Veteran should then be afforded an appropriate VA examination for a medical nexus opinion concerning the etiology of his currently-diagnosed low back disorder, including especially the lumbar degenerative disc disease.  In particular, the examiner is asked to comment on the likelihood (very likely, as likely as not, or unlikely) this disorder (i) is the result of the type of climbing injury the Veteran says he sustained in May 1984 or, later, during his service from 2001-2002 as an infantryman having to carry heavy loads on his back in rucksacks, etc., and being transported in tactical vehicles, or, alternatively, (ii) was caused or (iii) is being aggravated by his already service-connected bilateral knee disability, such as from having to compensate for the impairment attributable to this service-connected disability by altering his gait or station when walking and standing, etc.

To facilitate providing this opinion, it is essential the examiner review the claims file for the pertinent medical and other history, including a complete copy of this remand.


It is imperative the examiner discuss the underlying medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If the examiner determines that this medical opinion cannot be provided without resorting to mere speculation, then he must provide some explanation as to why providing this requested opinion is not possible or feasible.  In other words, simply saying he cannot will not suffice.

6.  Thereafter, the evidence of record should be reviewed and the claim readjudicated, including with consideration of all evidence submitted or otherwise obtained since the issuance of the October 2010 SSOC.  If this claim continues to be denied, the Veteran must be provided another SSOC and give time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


